OPINION OF THE COURT
LARSEN, Justice.
On December 3, 1976, after two days of jury selection, appellant entered a plea of guilty to charges of murder generally, robbery and criminal conspiracy. During the sentencing proceeding, appellant requested to withdraw his guilty pleas. The request was denied and appellant was sentenced to concurrent terms of imprisonment of eight to twenty years for murder of the third degree, eight to twenty *244years for robbery and three to ten years for criminal conspiracy. This appeal followed.
Appellant raises two issues: “1) Whether the trial court erred in not permitting the Appellant to testify as to his disagreements with his court-appointed counsel and his request for another court-appointed attorney; in effect, denying the Appellant effective legal representation”; and “2) Whether the trial court erred in not allowing the Appellant to withdraw his plea of guilty prior to sentencing.”
Our review of the record convinces us that these issues are without merit. See, Commonwealth v. Forbes, 450 Pa. 185, 299 A.2d 261 (1976).
Judgments of sentence affirmed.